Case 1:21-cv-21467-JEM Document 1 Entered on FLSD Docket 04/15/2021 Page 1 of 22




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  DOUG LONGHINI,

              Plaintiff,
  v.

  BVK LONDON SQUARE LLC;
  CHARCOALS GRILL, INC.; SERGIO’S
  RESTAURANT 3, INC.; LITTLE BY
  LITTLE, INC. d/b/a TROPICAL
  SMOOTHIE CAFE; SI-RIN, LLC; and
  SUBWAY AT LONDON SQUARE, INC.,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues BVK LONDON SQUARE LLC;

  CHARCOALS GRILL, INC.; SERGIO’S RESTAURANT 3, INC.; LITTLE BY LITTLE, INC.

  d/b/a TROPICAL SMOOTHIE CAFE, LLC; SI-RIN, LLC; and SUBWAY AT LONDON

  SQUARE, INC. (hereinafter “Defendants”), and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42
Case 1:21-cv-21467-JEM Document 1 Entered on FLSD Docket 04/15/2021 Page 2 of 22




  U.S.C. § 12181, et seq.

          4.      Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, residing

  in Miami-Dade County, Florida, and is otherwise sui juris.

          5.      At all times material, Defendant, BVK LONDON SQUARE LLC, owned and

  operated a retail shopping center at 13630 SW 120th Street, Miami, Florida 33186 (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade, Florida. BVK LONDON SQUARE LLC, holds itself out to the

  public as “London Square.”

          6.      At all times material, Defendant, BVK LONDON SQUARE LLC, was and is a

  Foreign Limited Liability Company, organized under the laws of the State of Delaware, with its

  principal place of business in Chicago, Illinois.

          7.      At all times material, Defendant, CHARCOALS GRILL, INC., owned and

  operated a commercial restaurant at 13550 SW 120th Street, Miami, Florida 331861 (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in the place of public

  accommodation in Miami-Dade, Florida. CHARCOALS GRILL, INC. holds itself out to the

  public as “Charcoals Steak & Grill.”

          8.      At all times material, Defendant, CHARCOALS GRILL, INC., was and is a

  Florida Profit Corporation, incorporated under the laws of the State of Florida, with its principal

  place of business in Miami, Florida.

          9.      At all times material, Defendant, SERGIO’S RESTAURANT 3, INC., owned and

  operated a commercial restaurant at 13550 SW 120th Street, Miami, Florida 331862 (hereinafter


  1
    This address is within the retail shopping center owned and operated by Defendant, BVK LONDON SQUARE
  LLC, located at 13630 SW 120th Street, Miami, Florida 33186.
  2
    This address is within the retail shopping center owned and operated by Defendant, BVK LONDON SQUARE
  LLC, located at 13630 SW 120th Street, Miami, Florida 33186.

                                                      2
Case 1:21-cv-21467-JEM Document 1 Entered on FLSD Docket 04/15/2021 Page 3 of 22




  the “Commercial Property”) and conducted a substantial amount of business in the place of public

  accommodation in Miami-Dade, Florida. SERGIO’S RESTAURANT 3, INC. holds itself out to

  the public as “Sergio’s Restaurant #3.”

          10.     At all times material, Defendant, SERGIO’S RESTAURANT 3, INC., was and is

  a Florida Profit Corporation, incorporated under the laws of the State of Florida, with its principal

  place of business in Miami, Florida.

          11.     At all times material, Defendant, LITTLE BY LITTLE, INC. d/b/a TROPICAL

  SMOOTHIE CAFE, owned and operated a commercial restaurant at 13550 SW 120th Street,

  Miami, Florida 331863 (hereinafter the “Commercial Property”) and conducted a substantial

  amount of business in the place of public accommodation in Miami-Dade, Florida. LITTLE BY

  LITTLE, INC. holds itself out to the public as “Tropical Smoothie Café.”

          12.     At all times material, Defendant, LITTLE BY LITTLE, INC. d/b/a TROPICAL

  SMOOTHIE CAFE, was and is a Foreign Limited Liability Company, organized under the laws

  of the State of Georgia, with its principal place of business in Atlanta, Georgia.

          13.     At all times material, Defendant, SI-RIN, LLC, owned and operated a commercial

  restaurant at 13440 SW 120th Street, Miami, Florida 331864 (hereinafter the “Commercial

  Property”) and conducted a substantial amount of business in the place of public accommodation

  in Miami-Dade, Florida. SI-RIN, LLC holds itself out to the public as “Sea Siam Restaurant.”

          14.     At all times material, Defendant, SI-RIN, LLC, was and is a Florida Limited

  Liability Company, organized under the laws of the State of Florida, with its principal place of

  business in Miami, Florida.


  3
    This address is within the retail shopping center owned and operated by Defendant, BVK LONDON SQUARE
  LLC, located at 13630 SW 120th Street, Miami, Florida 33186.
  4
    This address is within the retail shopping center owned and operated by Defendant, BVK LONDON SQUARE
  LLC, located at 13630 SW 120th Street, Miami, Florida 33186.

                                                      3
Case 1:21-cv-21467-JEM Document 1 Entered on FLSD Docket 04/15/2021 Page 4 of 22




          15.     At all times material, Defendant, SUBWAY AT LONDON SQUARE, INC.,

  owned and operated a commercial restaurant at 13630 SW 120th Street, Miami, Florida 33186

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in the

  place of public accommodation in Miami-Dade, Florida. SUBWAY AT LONDON SQUARE,

  INC. holds itself out to the public as “Subway #29354.”

          16.     At all times material, Defendant, SUBWAY AT LONDON SQUARE, INC., was

  and is a Florida Profit Corporation, incorporated under the laws of the State of Florida, with its

  principal place of business in Miami, Florida.

          17.     Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                    FACTUAL ALLEGATIONS

          18.     Although over twenty-eight (28) years has passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with

  disabilities.

          19.     Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ businesses and

  properties.

          20.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.



                                                   4
Case 1:21-cv-21467-JEM Document 1 Entered on FLSD Docket 04/15/2021 Page 5 of 22




          21.    Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

          22.    Defendant, BVK LONDON SQUARE LLC, owns, operates and oversees the

  Commercial Property, its general parking lot and parking spots.

          23.    The subject Commercial Property is open to the public and is located in Miami

  Gardens, Miami-Dade County, Florida.

          24.    The individual Plaintiff visits the Commercial Property and business located within

  the Commercial Property, regularly, and returned to the Property to document the ADA barriers

  at the Commercial Property and business located within the Commercial Property on or about

  March 18, 2021 encountering multiple violations of the ADA that directly affected his ability to

  use and enjoy the Commercial Property and business located therein. He often visits the

  Commercial Property and business located within the Commercial Property in order to avail

  himself of the goods and services offered there, and because it is approximately five (5) miles

  from his residence, and is near his friends’ residences as well as other business he frequents as a

  patron. He plans to return to the Commercial Property and the business located within the

  Commercial Property within two (2) months of filing this Complaint, specifically on May 21,

  2021.

          25.    Plaintiff resides nearby in the same County and state as the Commercial Property

  and the business located within the Commercial Property, has regularly frequented the



                                                   5
Case 1:21-cv-21467-JEM Document 1 Entered on FLSD Docket 04/15/2021 Page 6 of 22




  Defendants’ Commercial Property and the business located within the Commercial Property for

  the intended purposes because of the proximity to his and his friends’ residences and other

  business that he frequents as a patron, and intends to return to the Commercial Property and

  business located within the Commercial Property within two (2) months from the filing of this

  Complaint. Specifically, Plaintiff intends to revisit the Property on or before May 21, 2021.

         26.     The Plaintiff found the Commercial Property, and the business located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and business located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         27.     The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and business located within the Commercial Property. The

  barriers to access at Defendants’ Commercial Property, and the business located within the

  Commercial Property has each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and business located within the Commercial Property, and has endangered his safety in

  violation of the ADA. The barriers to access, which are set forth below, has likewise posed a risk

  of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

  similarly situated.

         28.     Defendants, BVK LONDON SQUARE LLC; CHARCOALS GRILL, INC.;

  SERGIO’S RESTAURANT 3, INC.; LITTLE BY LITTLE, INC. d/b/a TROPICAL SMOOTHIE

  CAFE; SI-RIN, LLC; and SUBWAY AT LONDON SQUARE, INC., own and operate a place of

  public accommodation as defined by the ADA and the regulations implementing the ADA, 28

  CFR 36.201 (a) and 36.104. Defendants, BVK LONDON SQUARE LLC; CHARCOALS

  GRILL, INC.; SERGIO’S RESTAURANT 3, INC.; LITTLE BY LITTLE, INC. d/b/a



                                                   6
Case 1:21-cv-21467-JEM Document 1 Entered on FLSD Docket 04/15/2021 Page 7 of 22




  TROPICAL SMOOTHIE CAFE; SI-RIN, LLC; and SUBWAY AT LONDON SQUARE, INC.,

  are responsible for complying with the obligations of the ADA. The place of public

  accommodation that Defendants, BVK LONDON SQUARE LLC; CHARCOALS GRILL, INC.;

  SERGIO’S RESTAURANT 3, INC.; LITTLE BY LITTLE, INC. d/b/a TROPICAL SMOOTHIE

  CAFE; SI-RIN, LLC; and SUBWAY AT LONDON SQUARE, INC., own and/or operate is

  located at 13630 SW 120th Street, Miami, Florida 33186.

         29.     Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the business located within the Commercial Property,

  including but not necessarily limited to the allegations in this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and business located within the Commercial Property, in violation of the ADA. Plaintiff

  desires to visit the Commercial Property and business located therein, not only to avail himself of

  the goods and services available at the Commercial Property, and business located within the

  Commercial Property, but to assure himself that the Commercial Property and business located

  within the Commercial Property are in compliance with the ADA, so that he and others similarly

  situated will has full and equal enjoyment of the Commercial Property, and business located

  within the Commercial Property without fear of discrimination.

         30.     Defendant, BVK LONDON SQUARE LLC, as landlord and owner of the

  Commercial Property Business, is responsible for all ADA violations listed in all Counts of this

  Complaint.

         31.     Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages



                                                   7
Case 1:21-cv-21467-JEM Document 1 Entered on FLSD Docket 04/15/2021 Page 8 of 22




  and/or accommodations of the Commercial Property, and business located within the Commercial

  Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                 COUNT I – ADA VIOLATIONS
                               AS TO BVK LONDON SQUARE LLC

         32.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  31 above as though fully set forth herein.

         33.     Defendant, BVK LONDON SQUARE LLC, has discriminated, and continues to

  discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

  facilities by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer employees

  and gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during

  his visit to the Commercial Property, include but are not limited to, the following:

         I. Parcel One

     A. Entrance Access and Path of Travel

   i. The plaintiff had difficulty using ramps, as they are located on an excessive slope. Violation:

      Ramps at the facility contain excessive slopes, violating Section 4.8.2 of the ADAAG and

      Section 405.2 of the 2010 ADA Standards, whose resolution is readily achievable.

  ii. The plaintiff had difficulty traversing the path of travel, as it was not continuous and

      accessible. Violation: There are inaccessible routes from the public sidewalk and

      transportation stop. These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1,

      and 4.5.2 of the ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA

      Standards, whose resolution is readily achievable.

  iii. The plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

      handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

      Standards, whose resolution is readily achievable.


                                                     8
Case 1:21-cv-21467-JEM Document 1 Entered on FLSD Docket 04/15/2021 Page 9 of 22




         II. Parcel Two

     A. Parking

   i. The plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

      located on an excessive slope. Violation: There are accessible parking spaces located on an

      excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.

  ii. The plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

      aisles are located on an excessive slope. Violation: There are accessible parking space access

      aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

      of the 2010 ADA Standards, whose resolution is readily achievable.

     B. Entrance Access and Path of Travel

   i. The plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

      Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

      4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

      resolution is readily achievable.

  ii. The plaintiff had difficulty traversing the path of travel, as it was not continuous and

      accessible. Violation: There are inaccessible routes from the public sidewalk and

      transportation stop. These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1,

      and 4.5.2 of the ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA

      Standards, whose resolution is readily achievable.

  iii. The plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

      handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

      Standards, whose resolution is readily achievable.



                                                     9
Case 1:21-cv-21467-JEM Document 1 Entered on FLSD Docket 04/15/2021 Page 10 of 22




  iv. Staircases present vertical clearances that are less than 80” high due to the lack of any barrier

      that would prevent a person from colliding into them, violating Section 4.4.2 of ADAAG and

      Section 307.4 of the 2010 ADA Standards, whose resolution is readily achievable.

   v. The plaintiff had difficulty traversing the path of travel, as it was not continuous and

      accessible. Violation: There are inaccessible routes between sections of the facility. These

      are violations of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and

      Sections 206.2.2, 303, 402 and 403, whose resolution is readily achievable.

  vi. The plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

      Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and

      4.5.2 of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

      achievable.

  vii. The plaintiff had difficulty entering tenant spaces without assistance, as the entrance

      thresholds are too high. Violation: There are threshold rises in excess of ½ inch at the tenant

      entrances, violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA

      Standards, whose resolution is readily achievable.

 viii. There are objects on the path of travel at the facility that protrude more than the maximum

      allowable, violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards,

      whose resolution is readily achievable.

  ix. The plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

      2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

      of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

      achievable.

                        COUNT II – ADA VIOLATIONS
          AS TO BVK LONDON SQUARE LLC AND CHARCOALS GRILL, INC.


                                                    10
Case 1:21-cv-21467-JEM Document 1 Entered on FLSD Docket 04/15/2021 Page 11 of 22




           34.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

   31 above as though fully set forth herein.

           35.     Defendants, BVK LONDON SQUARE LLC and CHARCOALS GRILL, INC.,

   have discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by

   failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

   Defendants have 10 or fewer employees and gross receipts of $500,000 or less). A list of the

   violations that Plaintiff encountered during his visit to the Commercial Property, include but are

   not limited to, the following:

       A. Public Restrooms

 i. The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the required

     distance from the side wall. Violation: The water closet is mounted at a non-compliant distance

     from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section 604.2 of

     the 2010 ADA Standards, whose resolution is readily achievable.

 ii. The plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

     required location and the rear grab bar is not the required length. Violation: The grab bars do

     not comply with the requirements prescribed in Section 4.16.4 & Figure 29 of the ADAAG and

     Section 604.5 of the 2010 ADA Standards, whose resolution is readily achievable.

iii. The plaintiff had difficulty using the paper towels due to the roll not being located within a

     dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

     with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

iv. The plaintiff had difficulty using the locking mechanism on the restroom door without

     assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

     hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections



                                                     11
Case 1:21-cv-21467-JEM Document 1 Entered on FLSD Docket 04/15/2021 Page 12 of 22




     309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

 v. The plaintiff had difficulty entering the restroom without assistance, as the door threshold is too

     high. Violation: There are threshold rises in excess of ½ inch at the restroom entrances, violating

     Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards, whose

     resolution is readily achievable.

vi. The plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

     the required location. Violation: The toilet paper dispenser is not mounted in accordance with

     Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA Standards,

     whose resolution is readily achievable.

vii. The plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

     12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

     requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the 2010

     ADA Standards, whose resolution is readily achievable.

                        COUNT III – ADA VIOLATIONS
        AS TO BVK LONDON SQUARE LLC AND SERGIO’S RESTAURANT 3, INC.

           36.    The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

   31 above as though fully set forth herein.

           37.    Defendants, BVK LONDON SQUARE LLC and SERGIO’S RESTAURANT 3,

   INC., have discriminated, and continues to discriminate, against Plaintiff in violation of the ADA

   by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

   Defendants have 10 or fewer employees and gross receipts of $500,000 or less). A list of the

   violations that Plaintiff encountered during his visit to the Commercial Property, include but are

   not limited to, the following:

       A. Entrance Access and Path of Travel


                                                    12
Case 1:21-cv-21467-JEM Document 1 Entered on FLSD Docket 04/15/2021 Page 13 of 22




 i. The plaintiff had difficulty traversing the path of travel due to abrupt changes in level. Violation:

     There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2 of the

     ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily achievable.

       B. Access to Goods and Services

 i. The plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are bar

     counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the ADAAG

     and Section 902.3 of the 2010 ADA Standards, whose resolution is readily achievable.

       C. Public Restrooms

 i. The plaintiff could not use the accessible toilet compartment door without assistance, as it is not

     self-closing and does not have compliant door hardware. Violation: The accessible toilet

     compartment door does not provide hardware and features that comply with Sections 4.17.5 and

     4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards, whose

     resolution is readily achievable.

 ii. The plaintiff could not use the lavatory, as the pipes are not fully wrapped and objects are located

     underneath them. Violation: There are lavatories with pipes that are not properly insulated and

     not properly maintained free of obstructions, violating the requirements in Sections 4.19.2,

     4.19.4 of the ADAAG, 28 CFR 36.211, and Sections 606.2 & 606.5 of the 2010 ADA Standards,

     whose resolution is readily achievable.

iii. The plaintiff could not transfer to the toilet without assistance, as a trashcan obstructs the clear

     floor space. Violation: The required clear floor space is not provided next to the toilet, violating

     Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010 ADA

     Standards, whose resolution is readily achievable.

iv. The plaintiff had difficulty opening the restroom door without assistance, as the door pressure



                                                     13
Case 1:21-cv-21467-JEM Document 1 Entered on FLSD Docket 04/15/2021 Page 14 of 22




     to operate the door was excessive. Violation: There are doors at the facility that require excessive

     force to open them, in violation of Section 4.13.11 of the ADAAG and Section 404.2.9 of the

     2010 ADA Standards, whose resolution is readily achievable.

  v. The plaintiff was exposed to a cutting/burning hazard because the lavatories outside the

     accessible toilet compartment have pipes that are not properly insulated. Violation: The lavatory

     pipes are not fully insulated outside the accessible toilet compartment violating Section 4.19.4

     of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose resolution is

     readily achievable.

 vi. The plaintiff could not enter the restroom without assistance, as the required maneuvering

     clearance is not provided. Violation: The restroom door does not provide the required latch side

     clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

     Standards, whose resolution is readily achievable.

vii. There are permanently designated interior spaces without proper signage, violating Section

     4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

     whose resolution is readily achievable.

viii. The plaintiff had difficulty using the doorknob and the locking mechanism on the restroom door

     without assistance, as they require tight grasping. Violation: The restroom door has non-

     compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and

     Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

 ix. The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

     wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

     4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

     readily achievable.



                                                     14
Case 1:21-cv-21467-JEM Document 1 Entered on FLSD Docket 04/15/2021 Page 15 of 22




 x. The plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

    the required location. Violation: The toilet paper dispenser is not mounted in accordance with

    Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA Standards,

    whose resolution is readily achievable.

                        COUNT IV – ADA VIOLATIONS
         AS TO BVK LONDON SQUARE LLC AND LITTLE BY LITTLE, INC. d/b/a
                         TROPICAL SMOOTHIE CAFE

          38.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  31 above as though fully set forth herein.

          39.     Defendants, BVK LONDON SQUARE LLC and LITTLE BY LITTLE, INC. d/b/a

  TROPICAL SMOOTHIE CAFE, have discriminated, and continues to discriminate, against

  Plaintiff in violation of the ADA by failing, inter alia, to have accessible facilities by January 26,

  1992 (or January 26, 1993, if a Defendants have 10 or fewer employees and gross receipts of

  $500,000 or less). A list of the violations that Plaintiff encountered during his visit to the

  Commercial Property, include but are not limited to, the following:

      A. Access to Goods and Services

     i. There is seating provided at the facility that does not comply with the standards prescribed

        in Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

        resolution is readily achievable.

      B. Public Restrooms

     i. There are permanently designated interior spaces without proper signage, violating Section

        4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

        whose resolution is readily achievable.

    ii. The plaintiff had difficulty using the locking mechanism on the restroom door without

        assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

                                                    15
Case 1:21-cv-21467-JEM Document 1 Entered on FLSD Docket 04/15/2021 Page 16 of 22




       hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and

       Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

       achievable.

   iii. The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

       provided in the restrooms are in violation of the requirements in Section 4.19.6 of the

       ADAAG and Section 603.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

   iv. The plaintiff could not transfer to the toilet without assistance, as a trashcan obstructs the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

    v. The plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted

       at the required location. Violation: The toilet paper dispenser is not mounted in accordance

       with Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA

       Standards, whose resolution is readily achievable.

                              COUNT V – ADA VIOLATIONS
                     AS TO BVK LONDON SQUARE LLC AND SI-RIN, LLC

         40.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  31 above as though fully set forth herein.

         41.     Defendants, BVK LONDON SQUARE LLC and SI-RIN, LLC, have

  discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by failing,

  inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendants

  have 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

  Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,


                                                   16
Case 1:21-cv-21467-JEM Document 1 Entered on FLSD Docket 04/15/2021 Page 17 of 22




  the following:

      A. Access to Goods and Services

    i. There is seating provided at the facility that does not comply with the standards prescribed

       in Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

      B. Public Restrooms

    i. The restroom signage is not mounted at the required location, violating Section 4.30.6 of the

       ADAAG and Section 703.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

    ii. The plaintiff could not use the accessible toilet compartment door without assistance, as it

       is not self-closing and does not have compliant door hardware. Violation: The accessible

       toilet compartment door does not provide hardware and features that comply with Sections

       4.17.5 and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA

       Standards, whose resolution is readily achievable.

   iii. The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.

   iv. The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

       provided in the restrooms are in violation of the requirements in Section 4.19.6 of the

       ADAAG and Section 603.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

    v. The plaintiff could not transfer to the toilet without assistance, as a trashcan obstructs the



                                                  17
Case 1:21-cv-21467-JEM Document 1 Entered on FLSD Docket 04/15/2021 Page 18 of 22




        clear floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

                      COUNT VI – ADA VIOLATIONS
    AS TO BVK LONDON SQUARE LLC AND SUBWAY AT LONDON SQUARE, INC.

          42.    The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  31 above as though fully set forth herein.

          43.    Defendants, BVK LONDON SQUARE LLC and SUBWAY AT LONDON

  SQUARE, INC., have discriminated, and continues to discriminate, against Plaintiff in violation

  of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26,

  1993, if a Defendants have 10 or fewer employees and gross receipts of $500,000 or less). A list

  of the violations that Plaintiff encountered during his visit to the Commercial Property, include

  but are not limited to, the following:

      A. Entrance Access and Path of Travel

    i. There are objects on the path of travel at the facility that protrude more than the maximum

        allowable, violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA

        Standards, whose resolution is readily achievable.

      B. Public Restrooms

    i. The plaintiff could not use the lavatory faucets without assistance, as they require a tight

        grasp and twist to operate. Violation: Compliant faucets are not provided at the lavatory

        violating Sections 4.19.5 and 4.27.4 of the ADAAG and Sections 309.4 and 606.4 of the

        2010 ADA Standards, whose resolution is readily achievable.

    ii. The plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted

        at the required location. Violation: The toilet paper dispenser is not mounted in accordance


                                                    18
Case 1:21-cv-21467-JEM Document 1 Entered on FLSD Docket 04/15/2021 Page 19 of 22




       with Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA

       Standards, whose resolution is readily achievable.

   iii. The plaintiff could not transfer to the toilet without assistance, as a trashcan obstructs the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

                               RELIEF SOUGHT AND THE BASIS

         44.     The discriminatory violations described in all Counts are not an exclusive list of

  the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of

  public accommodation in order to photograph and measure all of the discriminatory acts violating

  the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

  requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

  presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

  enjoyment of the Commercial Business and business located within the Commercial Property;

  Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and timely

  notice. A complete list of the Subject Premises’ ADA violations, and the remedial measures

  necessary to remove same, will require an on-site inspection by Plaintiff’s representatives pursuant

  to Federal Rule of Civil Procedure 34.

         45.     The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

  business and facilities; and has otherwise been discriminated against and damaged by the

  Defendants because of the Defendants’ ADA violations as set forth above. The individual



                                                   19
Case 1:21-cv-21467-JEM Document 1 Entered on FLSD Docket 04/15/2021 Page 20 of 22




  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

        46.       Defendants have discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

          47.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

  clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

  those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

  to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

  12205 and 28 CFR 36.505.

          48.     A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such



                                                     20
Case 1:21-cv-21467-JEM Document 1 Entered on FLSD Docket 04/15/2021 Page 21 of 22




  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

  Defendants’ place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

         49.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

  employees and gross receipts of $500,000 or less). All other conditions precedent have been met

  by Plaintiff or waived by the Defendant.

         50.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate the

  business, located at and/or within the commercial property located 13630 SW 120th Street, Miami,

  Florida 33186, the exterior areas, and the common exterior areas of the Commercial Property and

  business located within the Commercial Property, to make those facilities readily accessible and

  useable to The Plaintiff and all other mobility-impaired persons; or by closing the facility until

  such time as the Defendants cure the violations of the ADA.

         WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

  Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

  of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

  42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or



                                                   21
Case 1:21-cv-21467-JEM Document 1 Entered on FLSD Docket 04/15/2021 Page 22 of 22




  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.

  Dated: April 15, 2021

                                                GARCIA-MENOCAL & PEREZ, P.L.
                                                Attorneys for Plaintiff
                                                4937 S.W. 74th Court
                                                Miami, Florida 33155
                                                Telephone: (305) 553-3464
                                                Facsimile: (305) 553-3031
                                                Primary E-Mail: ajperez@lawgmp.com
                                                Secondary E-Mails: bvirues@lawgmp.com
                                                 aquezada@lawgmp.com

                                                By: ___/s/_Anthony J. Perez________
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451
                                                       BEVERLY VIRUES
                                                       Florida Bar No.: 123713




                                                      22
